cca_2019041717114040 id uilc number release date from sent wednesday date pm to cc bcc subject chief_counsel_advice ------------------------------ -- you have requested our advice on whether anything in the treasury regulations prohibits contemporaneous but later-available information from being used to calculate the arm’s length price of a transaction under sec_482 nothing in the regulations by itself prohibits information that is otherwise reliable and relevant to the transaction from being considered in calculating the arm’s length price under sec_482 solely by virtue of the information becoming available to the taxpayer or the service after the date of the transaction the information must meet all other applicable standards of relevance and reliability - which may vary based on the type of information or transfer_pricing method used or other facts and circumstances -- and actual timing constraints may apply such as for example statutes of limitations and sec_1_482-1 and g in this regard it should be noted that the scope of the data that may be used to calculate an arm’s length price and attendant adjustment if appropriate under sec_482 and the scope of the data described in sec_1_6662-6 for documentation purposes to avoid potential transfer_pricing penalties although often overlapping are two separate standards intended for two separate purposes please let us know if you have any questions or would like to discuss further -------------- ----------------- ------------- ------------------
